Citation Nr: 0428260	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  95-31 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim of service connection for a functional heart murmur.

2.  Entitlement to service connection for gastritis.

(The issues of entitlement to Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922 is the subject of a 
separate Board of Veterans' Appeals (Board) action).


REPRESENTATION

Appellant represented by:	William Owen Mayfield, 
Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 12, 1963, to 
February 4, 1965, and from February 10, 1965, to January 21, 
1968. 

This matter comes before the Board on appeal from July 1995 
and September 1996 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Jackson, Mississippi.

In an August 1998 decision of the Board, the petition to 
reopen the claims for service connection for gastritis and 
functional heart murmur was denied.  On appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), this Board decision became 
the subject of a joint motion for remand issued in December 
1998.  The August 1998 Board decision was vacated and the 
matter remanded for the Board to consider the issues in light 
of the decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In a July 1999 decision, the Board found that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for gastritis and a 
functional murmur.  The veteran again appealed to the Court.  
In March 2001, the Court ordered that the July 1999 decision 
be vacated in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an October 2002 decision, the Board reopened the claim of 
entitlement to service connection for gastritis, and on 
October 10, 2002, the Board ordered further development on 
that issue.  Also, in the October 2002 decision, the Board 
again found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for gastritis and a functional murmur, a 
determination that the veteran appealed to the Court.  In 
August 2003, a joint motion for remand was submitted to the 
Court, requesting that the Court vacate the Board's decision 
and remand the issues for readjudication in light of the 
duty-to-notify provision of the VCAA.  Later that month, the 
Court issued an order granting the motion to vacate the Board 
decision and to remand the matter to the Board.

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.

The Board further notes that the veteran has perfected 
appeals on the issues of entitlement to service connection 
for irritable bowel syndrome and hiatal hernia with reflux 
disease and the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder.  These issues 
were addressed in a May 2001 Board decision that remanded all 
three issues for additional development.  As there is no 
indication that the requested development has been completed 
or that a supplemental statement of the case has been issued 
with regard to the issues, the Board will not address these 
issues in the current decision.


REMAND

As noted above, the issue of service connection for gastritis 
was sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 21, 2003).  Based 
on this opinion, the Board continued, for a short time, to 
request development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Although the RO sent a letter to the veteran regarding the 
VCAA in May 2003, this letter did not address the VCAA with 
regard to the issues of service connection for gastritis and 
whether new and material has been submitted to reopen a claim 
of service connection for a functional heart murmur.  The 
Board has been prohibited from curing this defect.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In a May 2001 VA Form 21-8940 (veteran's application for 
increased compensation based on individual unemployability), 
the veteran noted that one of his disabilities was a heart 
murmur.  In March 2003, he reported to a VA doctor that he 
was receiving Social Security disability benefits because of 
his gastric problems and hip arthritis.  Records from the 
Social Security Administration (SSA) need to be associated 
with the veteran's claim file.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In that regard, the RO and 
Insurance Center located in Philadelphia, Pennsylvania has 
already obtained the records from SSA and have associated 
with them with the veteran's insurance file.

Furthermore, the veteran's former representative indicated in 
a February 1999 statement that he "would accept a video 
conference [hearing] for the requested BVA hearing at the 
local VA office" and that he "would need a copy of the file 
if a video conference [hearing] is necessary."  This matter 
of a hearing needs to be clarified.

Accordingly, this case is remanded for the following:

1.  A VCAA letter addressing the issues 
of service connection for gastritis and 
whether new and material has been 
submitted to reopen a claim of service 
connection for a functional heart murmur 
must be issued.

2.  The RO should obtain a copy of the 
records of SSA that are in the veteran's 
insurance file.

3.  The RO should contact the veteran's 
representative and determine whether he 
wants a hearing before a Veterans Law 
Judge and if so, what type of hearing.  

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




